Name: Commission Regulation (EEC) No 96/82 of 18 January 1982 fixing in respect of olive oil, the stock referred to in Article 71 of the Act of Accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 1 . 82 Official Journal of the European Communities No L 13/ 11 COMMISSION REGULATION (EEC) No 96/82 of 18 January 1982 fixing, in respect of olive oil , the stock referred to in Article 71 of the Act of Accession of Greece Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 9/81 of 1 January 1981 concerning stocks of agricultural products in Greece on 1 January 1981 ('), and in parti ­ cular Article 8 thereof, Whereas on 1 January 1981 Greece held a certain quantity of olive oil from years prior to accession ; Whereas, in view, on the one hand, of the scale of olive oil production in the 1980/81 marketing year, already available on 31 December 1980 as well as stocks existing from previous marketing years, existing at the same date, and, on the other hand, of the re ­ quirements of the Greek market, a part of the stock held by Greece exceeds the level of a normal carry ­ over stock ; whereas the excess quantity to be disposed of by and at the expense of Greece should be deter ­ mined ; 1 . The stock of olive oil referred to in Article 71 of the Act of Accession is hereby fixed at 35 000 tonnes. 2. Expenditure in respect of this quantity, from the date of taking over by the intervention agency until its final release to the market, shall not be borne by the EAGGF. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p . 15 .